Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 06-1099

                               UNITED STATES,

                                  Appellee,

                                       v.

                         RANLEC VLADIMIR JAVIER,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                    Before

                         Lynch, Circuit Judge,
              Campbell and Selya, Senior Circuit Judges.




     Damon M. D'Ambrosio on brief for appellant.
     Robert Clark Corrente, United States Attorney, Donald C.
Lockhart and Zechariah Chafee, Assistant United States Attorneys
on brief for appellee.



                               August 3, 2007
          Per   Curiam.       In   this     direct       criminal     appeal,

appellant Ranlec Vladimir Javier, who pled guilty to an illegal

reentry offense under 8 U.S.C. § 1326(a) and (b)(2), challenges

the district court's imposition of a sentence at the low end of

the applicable Sentencing Guideline range.               We affirm.

          Javier objects primarily to the district court's

determination that his downward departure motion lacked merit.

He fails to show that the court misapprehended either the law

or its authority to depart, and so we cannot review its

decision. United States v. Meléndez-Torres, 420 F.3d 45, 50-51

(1st Cir. 2005) (confirming that the court of appeals "lacks

jurisdiction to review a sentencing court's refusal to depart

downward based on its belief that the defendant's circumstances

fail to warrant such departure").

          Javier   suggests    further      that     the   district     court

failed to make an individualized sentencing determination.

However, the sentencing transcript confirms that the opposite

is true. The district court imposed a Guideline sentence after

taking   account   of   Javier's         personal       circumstances     and

considering the factors set out in 18 U.S.C. § 3553(a).

          Finally,   Javier    argues      that     a   "more   reasonable"

sentence would have resulted if his departure motion had been

granted, but that argument is unavailing.                   On appeal, we

determine only whether the sentence imposed is reasonable, not


                                   -2-
whether some other sentence would have been more reasonable.

See United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st

Cir. 2006) (en banc) ("Often, there can be more than one

reasonable    way   of   assessing   a   factor   and   more   than   one

reasonable result.       Assuming a plausible explanation and a

defensible overall result, sentencing is the responsibility of

the district court.").

             Affirmed.




                                 -3-